Citation Nr: 0902504	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  98-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by coughing and shortness of breath, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  

2.  Entitlement to service connection for a disability 
manifested by muscle and joint pain other than the spine, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.  

3.  Entitlement to service connection for a disability 
manifested by neck and back pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.  

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
tetraplegia.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1993.  He served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This appeal arises from a January 1998 and a March 2006 
rating decision.  The appeal was previously remanded by the 
Board of Veterans' Appeals (Board) in February 2000, March 
2004, and September 2006.  


FINDINGS OF FACT

1.  The veteran served in Southwest Asia.  

2.  The veteran's symptoms of coughing and shortness of 
breath have been attributed to known clinical diagnoses, his 
currently diagnosed pulmonary disorders.  

3.  The veteran's currently diagnosed pulmonary disorders 
were first manifested more than three years after his 
separation from the service.  

4.  Competent medical evidence does not provide a nexus 
between the currently diagnosed pulmonary disorders and 
service.  

5.  The veteran's symptoms of muscle and joint pain were 
manifested prior to December 2011, require continuous 
medication for his symptoms of pain, have been demonstrated 
consistently for a period of more than six months, are 
demonstrated on examination by tenderness and loss of range 
of motion, and have been variously diagnosed as arthralgias, 
myalgias and fibromyalgia.  

3.  The veteran's neck and back pain has been attributed to 
known clinical diagnoses.  

4.  Service medical records do not document any injury to the 
back in service.  

5.  Competent medical evidence does not link the currently 
diagnosed disorders of the cervical and lumbar spine to 
service.  

6.  There is no diagnosis of tetraplegia in the claims 
folder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by coughing and shortness of breath have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).  

2.  The criteria for service connection for a disability 
manifested by muscle and joint pain, other than the spine, 
have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).  

3.  The criteria for service connection for a disability 
manifested by neck and back pain have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).  

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for tetraplegia have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
See Sanders v. Nicholson, 487 F. 3d. 881 (Fed. Cir. 2007).  
The notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The initial decision denying the veteran's claims for service 
connection was issued prior to any notice to the veteran of 
the above.  The Board remanded the claims in March 2004 to 
ensure the veteran was properly notified as required.  By 
letters dated in July 2004, August 2004, September 2006, VA 
satisfied the foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.   As to the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, 
the veteran filed his claim in December 2005.  The RO 
responded to the veteran's claim in January 2006 and sent him 
a letter which satisfied the foregoing notice requirements 
prior to the initial denial of his claim in March 2006.  
Subsequent letters dated in June 2006, August 2006, and March 
2007, kept the veteran apprised of the status of his claim.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  
This includes the veteran's service medical records, VA 
records and records from the Social Security Administration.  
In addition, the veteran was examined for VA purposes in 
connection with his claims for service connection and medical 
opinions were obtained.  Since the claims folder does not 
include any diagnosis of tetraplegia there is no reason to 
provide a medical examination or to request an opinion as to 
the issue of compensation under 38 U.S.C.A. § 1151.  As such, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

I.  Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
sarcoidosis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2008).  

VA shall pay compensation to Persian Gulf veterans who 
exhibit objective indications of qualifying chronic 
disability provided that such disability (i) became manifest, 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011: and ii) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (2008)

A.  Disability Manifested by Shortness of Breath and Chronic 
Cough

The veteran is seeking service connection for a disability 
which is characterized by a chronic cough and shortness of 
breath.  The veteran contends that he developed such a 
disability due to exposure to toxic substances during the 
Persian Gulf War.  

Review of the service medical records reveals the veteran 
lungs and chest were normal at service entrance in August 
1980.  There are no records of complaints or treatment for a 
chronic cough or shortness of breath in service medical 
records.  In September 1993 clinical evaluation of his chest 
and lungs was normal.  On his September 1993 Report of 
Medical History the veteran specifically checked no as to any 
history of a chronic cough or shortness of breath.  

On November 1995 and March 1997 VA assessment forms the 
veteran again denied having a cough.  November 1997 VA chest 
X-rays revealed prominence of bronchovacular markings, that 
were most likely secondary to smoking.  

The veteran filed his claim for service connection for a 
disability manifested by a chronic cough and shortness of 
breath in April 1997.  He was examined by VA in December 
1997.  The veteran complained of shortness of breath.  He had 
smoked one and a half packages of cigarettes daily for 15 
years.  He also reported extensive exposure to oil well fire 
smoke during the Persian Gulf War.  He did not recognize any 
symptoms then.  His current symptoms included shortness of 
breath with occasional cough.  The diagnoses included 
shortness of breath (SOB), etiology not diagnosed and status 
post service in the Persian Gulf War with exposure to oil 
fire smoke.  

Although VA examination in December 1997 resulted in no 
diagnosis of a pulmonary disorder, pulmonary function tests 
(PFT) resulted in a finding that a restrictive lung defect 
could not be excluded, and noted no evidence of an 
obstructive lung defect.  VA chest X-rays in August 1998 were 
normal.  An August 1998 Persian Gulf War evaluation has SOB 
scratched out and DOE or dyspnea on exertion recorded.  The 
veteran denied having a chronic cough.  It was also noted at 
VA in August 1998 that the veteran had a previous positive 
skin test for tuberculosis and was taking INH.  

When examined by VA October 2000 the veteran reported smoking 
one to one and a half packs of cigarettes a day for the 
previous 20 years.  As to any respiratory condition, the VA 
examiner stated that the physical examination showed his 
lungs were clear to auscultation.  There was no evidence of 
wheezing.  There was no evidence of SOB.  Examination of the 
respiratory organs was normal.  

A September 2004 VA examination for Aid and Attendance found 
no respiratory disorders or symptoms.  A VA pulmonary 
examination in 2004 noted PFT and a chest X-ray in September 
2004 were interpreted by the examiner as normal, and his 
complaint of shortness of breath was attributed to smoking.  
An October 2004 chest X-ray report notes as follows: once 
again noted chronic-type interstitial changes.  

The physical examination at that time and multiple 
examinations prior to October 2004 revealed no evidence of a 
pulmonary disorder.  The September 2004 PFT report indicated 
testing revealed a mild restrictive ventilatory defect, a 
moderate decrease in diffusion capacity, and no change in 
airflow with use of a bronchodilator.  

The veteran underwent surgery at VA in October 2004 for 
herniated discs in the cervical spine, as a result of which 
he developed pneumonia.  He was put on oxygen for the 
pneumonia, but it was shown to have resolved with treatment.  

In November 2004 his complaint of increased SOB with a 
productive cough was assessed as bronchitis, and an X-ray 
showed no active pulmonary disease.  In December 2004 he was 
noted to have a history of chronic mild leukocytosis and low 
oxygenation.  Examination then revealed scattered wheezing, 
and his symptoms were attributed to probable chronic 
obstructive pulmonary disease (COPD) secondary to smoking.  

An arterial blood gas study was conducted in January 2005, 
and revealed the need for the veteran to be placed on oxygen.  
An assessment of COPD secondary to smoking was again entered.  

When evaluated in the Pulmonary Clinic in March 2005, 
however, the pulmonologist noted the finding of a restrictive 
defect on pulmonary function tests, not an obstructive 
defect, and found that additional testing was needed in order 
to determine the cause of the hypoxemia.  The pulmonologist 
ordered a number of tests to be conducted, including a CT 
scan of the chest.

April and July 2006 VA records noted chronic restrictive lung 
disease.  Computed tomography (CT) of the chest in June 2006 
revealed multiple prominent mediastinal and probably hilar 
lymph nodes.  Also revealed was a tiny pleural based nodule 
in the superior segment in the right lower lobe, and another 
tiny nodule was visualized in the left lung apex.  Further 
evaluation with CT scans to follow were recommended.  There 
was no evidence of any obvious interstitial lung disease.  In 
September 2006 the assessment recorded was that the veteran 
had restrictive lung disease with paratracheal 
lymphadenopathy, mediastinal and hilar lymph nodes with 
pleural based nodule in the right lower lobe.  November 2006 
VA examination resulted in diagnosis of pulmonary nodules of 
unclear etiology with evidence of hypoxemia.  

Clarification of the November 2006 diagnosis was requested 
and an addendum to the examination report was written in 
March 2007.  It reads as follows:

'Examiner failed to specify, after review 
of the pulmonary history, whether any 
current respiratory symptoms represent an 
undiagnosed illness resulting from 
service in the Gulf War':  As noted on 
the previous compensation exam, this 
veteran had an asymptomatic 
cardiopulmonary history until an event in 
October 2004 when he had an aspiration 
pneumonia and subsequently identified 
pulmonary nodules of unclear etiology.  
This clearly does not represent an 
undiagnosed illness.  He had defined 
pulmonary nodules.  Therefore, in the 
opinion of this reviewer, the veteran has 
a diagnosed illness-pulmonary nodules-and 
not undiagnosed illness.  To be clear, 
however, I am unable to state with 
certainty that the veteran's pulmonary 
nodules are not related to service in the 
Persian Gulf.  

In January 2008 a VA pulmonary consultation report resulted 
in a diagnostic impression of chronic hypoxia with high grade 
A, and stable PFT restrictive pattern.  A January 2008 
addendum noted that possible heart disease might be the main 
culprit in the veteran's chronic hypoxia.  A February 2008 
note indicated the etiology of the chronic hypoxia and 
restrictive defect were as yet undetermined.  A February 2008 
VA clinician note reads as follows: The patient and I had a 
fairly involved discussion regarding his pulmonary symptoms.  
The veteran felt there was a likely service related risk from 
deck cleaning in the Navy and also exposure to Berylium while 
in the Gulf War.  He also was exposed to machinery.  There 
was numerous issues with his Sarcoid like problems.  The 
veteran noted many things "which do have some logic to 
them" that are applicable to his current condition.  Another 
February 2008 note included differential diagnoses of 
idiopathic interstitial fibrosis versus hepatopulmonary 
disease.  

May 2008 VA clinical notes again reveal the veteran reported 
historically that all this seemed to have started after his 
exposure to some chemical or inhaled toxin in 1990-1991.  

In July 2008 a VA pulmonary examination was conducted.  It 
included full review of the veteran's history, an interview 
with the veteran, and review of tests and studies.  The 
assessment was that the veteran had inflammatory restrictive 
lung disease with enlarged mediastinal lymphadenopathy, which 
caused significant impairment.  Etiology at that time was 
unclear.  Further workup was suggested including a lung 
biopsy.  The examiner went further to say somewhat 
ambiguously that "Relationship between previous 
environmental airborne dust and chemical exposure can 
definitely made at this time.  Since specific etiology of the 
pulmonary disorder is not yet known".  The examined noted 
the differential diagnoses.  

The veteran has refused further diagnostic investigation as 
it includes surgical biopsy.  

The veteran has asserted his symptoms SOB and chronic cough 
were related to an undiagnosed illness contracted during the 
Persian Gulf War.  The veteran served in the Persian Gulf 
Theater and meets the definition contained in 38 C.F.R. 
§ 3.317 (d)(1,2) (2008) to be a "Persian Gulf veteran."  
For that reason, the regulations found at 38 C.F.R. § 3.317 
may be considered.  

The veteran's symptoms, however, have been attributed to 
known clinical diagnoses.  Although the etiology of those 
diagnoses has not been found, they are nevertheless known 
clinical diagnoses.  For that reason, service connection for 
a disability manifested by SOB and a chronic cough as an 
undiagnosed illness is not warranted.  See VAOPGPREC 8-98.  

The Board also considered whether service connection for a 
pulmonary disorder under 38 C.F.R. § 3.303 was supported by 
the evidence of record.  In this instance, there is no 
evidence in service of any pulmonary disorder.  There is also 
no evidence of diagnosis or treatment within the initial post 
service year of any pulmonary disorder, such as sarcoidosis, 
or within three years of tuberculosis, for which presumptive 
service connection is provided by 38 C.F.R. §§ 3.307, 3.309.  
There may still be a basis for service connection even if the 
disorder is first diagnosed many years after service, if 
evidence of record demonstrates the disorder began in service 
or is related to some event in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is clearly evidence of a current pulmonary disorder.  
The evidence has raised several possibilities which might 
provide evidence of an in-service event or occurrence.  It is 
not necessary to have either diagnosis or treatment of a 
disorder in service if as is set out above, the evidence 
demonstrates the claimed disorder began in service.  The 
veteran has raised several possibilities, he has asserted it 
was due to exposure to oil well fire smoke, deck cleaning or 
other toxic exposure in service.  

The veteran has not provided any evidence which demonstrates 
he is competent to attribute any medical disorder to a 
specific cause.  38 C.F.R. § 3.159 (2008).  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A careful review of the record does not find any medical 
professional who has attributed the veteran's current 
pulmonary disorder to exposure to oil well fire smoke, deck 
cleaning or any other event or exposure in service.  While 
the veteran has clearly discussed these possibilities and VA 
physicians have considered them, currently the diagnoses are 
all noted to be "etiology undetermined."  Medical 
statements which are speculative will not support a claim.  
Franzen v. Brown, 9 Vet. App. 235 (1996).

The Board also noted that some of the veteran's pulmonary 
symptoms were attributed to tobacco use.  The law prohibits 
granting service connection for disability attributable to 
the use of tobacco products.  38 U.S.C.A. § 1103 (a) and 
(b)(West 2002).  

Also in the record was a positive skin test for exposure to 
tuberculosis.  There is no evidence in this case of any 
diagnosis of active tuberculosis.  The veteran was treated 
with INH to prevent his developing tuberculosis.  Pulmonary 
tuberculosis must be established by competent medical 
evidence and X-ray examination within three years of the 
veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c) (2001).  See generally Tubianosa v. Derwinski, 
3 Vet. App. 181, 183- 184 (1992).  There is therefore no 
basis for granting service connection due to the positive 
skin test.  

The preponderance of the evidence is against the claim for 
service connection for a disability manifested by SOB and a 
chronic cough.  

B.  Disability Manifested by Muscle and Joint Pain, Other 
than the Spine

A VA examination in December 1997 resulted in diagnoses only 
of arthralgias and myalgia, etiology unknown, in that X-ray 
and laboratory studies and the physical examination failed to 
reveal any abnormalities in the various joints other than the 
cervical spine. 

The veteran was hospitalized at the Houston VA Medical Center 
(MC) in March 1998 for a Gulf War Syndrome protocol 
evaluation, but he insisted on leaving the VAMC prior to 
completion of the testing.  The testing that was completed 
revealed no cause for his subjective complaints.  

An evaluation in the Physical Medicine and Rehabilitation 
Clinic in August 1998 resulted in the conclusion that the 
clinical findings did not support an assessment of 
fibromyalgia.  

The veteran underwent a medical examination in August 1999 in 
conjunction with his claim for SSA disability benefits. The 
examiner noted his complaints of pain in all joints, and 
expressly found that there was no objective evidence of an 
impairment.  But noted that no medical records were available 
for her review.  

An examination in October 2000 failed to reveal any objective 
findings of disability in any of the joints.  

The veteran was evaluated in the Rheumatology Clinic in 
December 2001 due to his joint and muscle complaints.  
Examination showed diffuse tenderness to palpation in all the 
joints, but no other signs of disability.  The physician 
determined that the veteran's complaints represented 
somatization, or fibromyalgia-type chronic pain syndrome.  
The physician stated that it was unclear as to whether the 
veteran's complaints were related to the Persian Gulf War.

A December 2001 addendum noted the veteran had a history of 
diffuse migratory arthralgias and myalgias.  That VA 
physician stated the veteran's primary problem appeared to be 
fibromyalgia like chronic pain syndrome.  Later in December 
2001 the veteran reported pain in all his joints.  

A clinical psychologist who evaluated the veteran for the 
Social Security Adminstration in April 2004, include a 
diagnosis of rule out somatizations disorder, due to the 
veteran's multiple physical complaints 

While the veteran was hospitalized at VA in March 2004 it was 
noted that he kept his left hand in a 90 degree flexion, but 
that as he was spoken to he slowly released the arm.  From 
this date forward VA psychiatric and mental health records 
include diagnoses of fibromyalgia, but no examination or 
evaluation supporting the diagnosis.  A nurse described the 
veteran as being histrionic and somatic during his 
hospitalization.  The March 2004 Discharge summary included 
diagnosis of fibromyalgia.  

A September 2004 VA aid and attendance examination includes 
diagnoses of bilateral degenerative joint disease of the 
acromioclavicular joints, degenerative changes of both 
elbows, and bilateral chondrocalcinosis  and degenerative 
joint disease of both knees, and chronic degenerative changes 
of the ankles.  

The RO provided the veteran an orthopedic examination in 
September 2004.  Examination then revealed limitation of 
motion of various joints.  It is not clear from the 
examination report, however, whether that limitation of 
motion was due to pain or whether the finding represents an 
objective indication of disability.  The examiner did not 
document any other abnormalities in the joints, such as 
swelling, redness, heat, etc.  X-ray studies were interpreted 
as showing minimal to mild degenerative changes in the 
shoulders, elbows, knees, and ankles; the wrists, hands, and 
hips were normal.  

The examiner found that although there was X-ray evidence of 
pathology in some of the joints, the veteran's subjective 
complaints were in excess of that to be expected, given the 
degree of pathology.  He found, in essence, that the degree 
of disability that was in excess of that reasonably due to 
the known pathology constituted an undiagnosed illness, in 
that the cause of the veteran's subjective complaints could 
not be attributed to a known clinical diagnosis.  He also 
recommended that the veteran undergo a rheumatology, 
muscular, or toxic exposure evaluation to determine the 
underlying etiology of the "apparent" severe disability. The 
examiner did not distinguish the subjective complaints due to 
the known cervical disk disease from the complaints 
pertaining to the remaining joints in making that assessment.  

September 2004 X-rays of the right ankle revealed a slight 
valgus deformity at the level of the ankle joint, a suspected 
talocalcaneal coalition, and a calcaneal spur in the plantar 
dorsal region.  There was a subchondral cyst at the level of 
the tibiotalar joint.  The left ankle also demonstrated 
minimal valgus deformity, plantar dorsal calcaneal spur, and 
slightly osteopenic bones.  

In an addendum in July 2005, a VA physician reiterated his 
recommendation that the veteran be referred for a 
rheumatology consult.  He also stated that the veteran's 
symptoms occurred related to in-service onset.  

A Magnetic Resonance Imaging of the knees in April 2006 
revealed small bilateral joint effusions and deformity of the 
right patella.  X-rays of the left shoulder showed very 
minimal degenerative changes.  May 2006 VA treatment records 
include diagnosis of bursitis of the right shoulder.  

An April 2006 VA addendum includes the veteran's report that 
he fell off a ladder while on active duty and was treated for 
neck and back injuries aboard ship.  

In August 2006 the veteran went to VA with multiple 
complaints of pain.  The assessment was the veteran had 
arthritis.  The assessments included review of the MRI of the 
knee which was noted to be suggestive of bursitis.  Also 
found was bilateral rotator cuff syndrome of the shoulders 
and radicular pain.  May 2006 MRI of the right knee showed 
mild degenerative changes with osteophyte formation.  

May 2007 VA X-rays of the right elbow revealed olecranon 
bursitis.  

October 2007 VA records included an assessment of 
polyarthralgias.  

December 2007 mental health intake evaluation, includes 
fibromyalgia under Axis III and in the problem list.  

The veteran, as was explained above is Persian Gulf War 
veteran, as defined in the regulations.  For that reason the 
provisions of 38 C.F.R. § 3.317 which provide service 
connection for undiagnosed illness are applicable to his 
claim.  In applying the regulation, the Board first noted the 
veteran's symptoms were first manifested no later than 
December 31, 2011.  While not documented in service, they 
have however, required continuous pain medication for their 
control which meets the criteria for a 10 percent rating for 
fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The regulations define medically unexplained chronic 
multisymptom illness as a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom, illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317 (2008).  

The veteran has for over ten years reported chronic migrating 
muscle and joint pain, which has variously been diagnosed as 
fibromyalgia, arthralgias and myalgias.  On examination the 
veteran has demonstrated tenderness to examination and 
limitation of motion of various joints.  X-rays and other 
diagnostic tools have not documented pathology sufficient to 
explain the veteran's complaints.  The use of analgesics for 
pain have not alleviated the veteran's suffering.  While 
recent X-rays have found evidence of degenerative changes in 
various joints, they have almost without exception been 
characterized as minimal.  In September 2004, a VA examiner 
specifically found the veteran had an undiagnosed illness.  

Even if the Board found that the evidence supported diagnosis 
of fibromyalgia, it is included in the regulation and 
considered a chronic multisymptom illness for purposes of 
application of 38 C.F.R. § 3.317 (2008).  

The evidence supports service connection for multiple joint 
and muscle pain, (other than of the spine), variously 
diagnosed as fibromyalgia, under 38 C.F.R. § 3.317 (2008).  

C.  Disability Manifested by Neck and Back Pain

On service entrance examination in August 1980 the spine and 
neck were noted to be normal.  In August 1987, the veteran 
complained of dull pain in the lower back on the left side.  
He denied any traumatic injury.  The veteran had excruciating 
pain upon palpation.  The assessment was the veteran had mild 
hematuria.  In June 1988 the veteran complained of right 
sided muscle pain of one weeks duration.  There was no 
trauma.  The assessment was a muscle strain at L4-L5.  In 
February 1991 he reported a one-year history of intermittent 
pain in the posterior neck, but denied having any low back 
pain.  An X-ray study of the neck showed no abnormalities, 
and his complaints were assessed as chronic neck muscle 
strain.  The service medical records document no further 
complaints or clinical findings pertaining to the spine.  
Service separation examination in September 1993 again found 
the neck and spine were normal.  On his Report of Medical 
History the veteran denied any history of head injury, but 
checked having recurrent back pain.  The examiner noted in 
his report that the veteran had mechanical low back pain with 
no radicular symptoms.  

Following his separation from service there is no evidence of 
a neck or low back disorder until May 1997, when the veteran 
reported that the pain began in 1994, after he left service.  
The first evidence of degenerative changes in the cervical 
spine appears in December 1997 VA X-rays which revealed 
minimal degenerative changes.  December 1997 VA X-rays of the 
lumbar spine were normal.  

Currently, the medical evidence demonstrate the veteran has 
degenerative disc disease of the cervical spine, for which he 
underwent spinal fusion in October 2004.  The medical 
evidence also shows that he has mild facet arthrosis at L5-
S1.  

Beginning in April 2006, the veteran reported to VA examiners 
he had fallen from a ladder in service and injured his neck 
and back.  

A VA examination of the spine was conducted in August 2008.  
The examiner diagnosed cervical spine status post spine 
fusion for herniated disc in 2004 and lumbar spine with 
minimal disc bulge and minimal degenerative disc disease.  In 
his summary the VA physician noted that he reviewed the 
claims folder and that the claims folder did not include any 
documentation of any injury in the military records.  
Nevertheless, based apparently on a history the veteran 
provided, he stated that in his opinion the veteran's current 
disability was caused or related to injuries sustained in 
service.  

First, the veteran's cervical and lumbar spine disorders have 
been attributed to known clinical diagnoses.  For that 
reason, 38 C.F.R. § 3.317 is not applicable to his claims.  
VAOPGPREC 8-98.  Service connection for neck and back pain, 
on the basis of undiagnosed illness is not warranted.  

Service connection may also be granted under 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  The veteran complained of 
both neck and low back pain in service.  He also reported 
that his low back pain was recurrent at service separation.  
Nevertheless, there is no X-ray evidence of arthritis in 
service or during the initial post service year.  
Consequently, there is no basis for presuming service 
connection for arthritis of the neck or back as provided 
under 38 C.F.R. § 3.307 and 3.309.  

The veteran has asserted he injured his neck and back in 
service.  There is no documentation of any injury to either 
the neck or back in service medical records.  When the 
veteran sought treatment for his complaints he specifically 
denied any trauma to either his neck or low back.  The Board 
has found the statements of the veteran that he injured his 
neck and low back in service, which first appear in 2006 
medical records, are not credible.  They are inconsistent 
with the contemporaneous medical records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that self 
interest may affect the credibility of testimony).  

The Board considered whether the "combat evidence" rule was 
applicable in this case.  The veteran has not asserted he was 
injured in combat.  It provides that satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304 (2008).  The veteran served 
aboard ship and was able to request medical assistance.  His 
service medical records include documentation of treatment 
aboard ship.  The Board has concluded that the combat 
evidence rule is not applicable and does not provide a basis 
for finding his statement sufficient evidence of service 
incurrence of any injury in the absence of any official 
record.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this instance, there is a current diagnosis of both 
cervical and lumbar spine disorders of record.  There is 
evidence of complaints of neck and low back pain in service.  
The question is whether there is competent medical evidence 
of a nexus between the complaints in service and the current 
cervical and lumbar spine disorders.  

The opinion offered by the VA physician in August 2008 was 
clearly based on the veterans claims of in-service injury or 
a fall.  As the opinion is based on facts that are 
inconsistent with the contemporaneous records, it is of no 
probative value.  In this regard, even the VA physician noted 
there was no record of any fall or injury in the military 
records.  Moreover, the Board has specifically considered and 
rejected the veteran's assertions that he sustained a neck 
and back injury in service.  Therefore, any medical opinion 
based on that assertion is of no probative value.  Thus, no 
competent medical evidence links the currently diagnosed neck 
and low back disorders to service.  

The preponderance of the evidence is against the claim for 
service connection for a disability manifested by neck and 
back pain.  


II.  Compensation under 38 C.F.R. § 1151 for Tetraplegia

Relevant Laws and Regulations.  Compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful  
 misconduct and:  (1) the disability or death was caused by 
hospital care,  medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

Applicable regulations provide that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death. 
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.   

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361 (2008).  

Factual Background and Analysis.  The veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for tetraplegia was 
received in December 2005.  On his application the veteran 
listed his claimed disability as "tetraplegia."  The 
veteran asserted that due to failure of VA to provide a 
magnetic resonance imaging (MRI) of his cervical spine, he 
developed a herniated disc.  The RO adjudicated and denied 
the claim.  

The Board has reviewed the claims folder and found that the 
veteran was seen and treated at VA for cervical and lumbar 
spine disorders.  VA X-ray found only minimal degenerative 
changes.  The veteran contends that if an MRI had been 
conducted he would not have developed a herniated cervical 
disc which led to his surgery in 2004.  He has identified his 
additional disability as tetraplegia.  

Tetraplegia is defined as paralysis of all four extremities.  
See Dorland's Illustrated Medical Dictionary, 26th Ed (1985).  
The Board has carefully reviewed the claims folder and found 
no diagnosis of tetraplegia of record.  The most recent VA 
examination of the cervical spine August 2008 noted the 
imaging studies found no canal stenosis.  The veteran was 
able to walk into the examining room.  There was no diagnosis 
of any paralysis.  The current diagnosis was cervical spine 
status post spine fusion for herniated disc in 2004.  While 
there are complaints of radicular pain in the upper 
extremities, there is no evidence of paralysis of either the 
upper or lower extremities.  Electromyography examination in 
August 1998 demonstrated evidence of mixed motor-sensory 
peripheral polyneuropathy.  

As the "additional disability" claimed by the veteran is 
not demonstrated by the evidence of record, the preponderance 
of the evidence is against the claim for compensation for 
tetraplegia, under 38 U.S.C.A. § 1151.  


ORDER

Service connection for a disability manifested by SOB and a 
chronic cough is denied. 

Service connection for multiple joint and muscle pain, 
variously diagnosed as arthralgias, myalgia, fibromyalgia, as 
provided by 38 C.F.R. § 3.317 is granted. 

Service connection for a disability manifested by neck and 
back pain, is denied.  

Compensation under 38 U.S.C.A. § 1151 for tetraplegia is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


